DETAILED ACTION

Remarks
This Office Action is in response to the application 17/040777 filed on 23 September 2020.
Claims 1-12 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As to claim 1, the following is recited (emphasis added): “changing the personal identification attribute values of the original personal identification data set to correspond to section values of cells, respectively, so as to assign the changed value as a synchronization attribute value of an anonymous data set.” The word “respectively” is an adverb meaning “in the order mentioned” and it is used to “to emphasize the respectively.”1. In the above-quoted limitation of claim 1, there does not appear to be two parallel lists of items and hence the meaning of the term “respectively” is unclear, rendering the claim vague and ambiguous. In addition, the claim first recites changing a plurality of values and then later recites “the change value.” It is not apparent which particular value is referred to by “the changed value,” and hence this recitation renders the claim vague and ambiguous.

As to claims 2-12, they depend from claim 1 and therefore inherit its deficiencies.
	In addition, claim 5 recites the following (emphasis added): “wherein the synchronization dictionary is formed by obtaining union of individual synchronization dictionaries that are formed by selecting a same original personal identification attribute in a plurality of mutually different original data sets as a synchronization target attribute, respectively.” Once again, there does not appear to be two parallel lists of items and hence the meaning of the term “respectively” is unclear, rendering the claim vague and ambiguous.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Freudiger et al. (U.S. Patent Application Publication No. 20170124335 A1, hereinafter referred to as Freudiger) in view of Koike et al. (U.S. Patent Application Publication No. 20170177683 A1, hereinafter referred to as Koike).
As to claim 1, Freudiger teaches a method for processing big data, in which the method is performed in a data server having a communication unit, a processing unit, and a storage unit (see Freudiger para. 0028 and Fig. 2: the method of the invention is performed by a server computer having a network interface, a central processing unit (CPU), and storage) to anonymize personal information in the big data, the method comprising:
forming a synchronization dictionary by converting synchronization target personal identification attribute values of an original personal identification data set into surrogate values substituting for the attribute values (see Freudiger para. 0031 and Fig. 3: plaintext data values are mapped to encrypted ciphertext values; Note: Freudiger’s plaintext data values correspond to the claimed “personal identification attribute values” and Freudiger’s encrypted ciphertext values correspond to the claimed surrogate values);
forming a synchronization table having information on a starting value and an end value of each of groups (see Freudiger para. 0041-0042 and Fig. 7: the encrypted values are segmented into classes based on ranges of values) by grouping the values of the synchronization dictionary in a unit of at least one consecutive k (k>1) (see Freudiger para. 0042: segmentation into classes having k number of data values per class; in an illustrative example, k=2);
changing the personal identification attribute values of the original personal identification data set to correspond to section values of cells, respectively, so as to assign the changed value as a synchronization attribute value of an anonymous data set (see Freudiger para. 0035 and Figs. 4 and 7: “data values are grouped and a range of the values for each group is assigned to the data values within that group as anonymized values”).
Freudiger does not appear to explicitly disclose a cell sectionalization step of forming cell sections having information on a new starting value and a new end value by applying an error value to information on a starting value and an end value of each group of a synchronization table corresponding to a personal identification attribute value, for each of personal identification attribute values of an original personal identification data set.
However, Koike teaches:
a cell sectionalization step of forming cell sections having information on a new starting value and a new end value by applying an error value (see Koike para. 0384-0385: addition/subtraction of a noise value to an encrypted attribute value; Note: Koike’s noise value corresponds to the claimed error value) to information on a starting value and an end value of each group (see Koike para. 0013: data values are grouped into groups; and see Koike para. 0352: each group has corresponding upper and lower limit values) of a synchronization table corresponding to a personal identification attribute value, for each of personal identification attribute values of an original personal identification data set (see Koike Figs. 3, 5, and 6: anonymization of personal identification attribute values by replacing original values with anonymized values).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Freudiger to include the teachings of Koike because addition/subtraction of noise values results in more advanced anonymization (see Koike para. 0385).

As to claim 2, Freudiger as modified by Koike teaches wherein the synchronization dictionary is formed by applying a predefined function to the synchronization target attribute value (see Freudiger para. 0031 and Fig. 3: plaintext data values are mapped to encrypted ciphertext values by applying a pseudo random generator).

As to claim 3, Freudiger as modified by Koike teaches  wherein the cell sectionalization step includes:
setting a value, which is obtained by subtracting an arbitrary error value between a minimum error value and a maximum error value from a minimum value in the group, as a start value of the cell, and setting a value, which is obtained by adding an arbitrary error value between the minimum error value and the maximum error value to a maximum value in the group, as an end value of the cell, for each of the groups of the synchronization table (see Koike para. 0384-0385: addition/subtraction of a noise value to an encrypted attribute value; Note: Koike’s noise value corresponds to the claimed error value; and see Koike para. 0013: data values are grouped into groups; and see Koike para. 0352: each group has corresponding upper and lower limit values).

As to claim 4, Freudiger as modified by Koike teaches wherein the synchronization attribute value is formed as one data value obtained by concatenating the start value and the end value of the cell (see Freudiger Figs. 7 and 11: Fig. 7 shows that the anonymized label 62 for each class is formed by concatenating the start and end values of the cell; Fig. 11 shows an illustrative example of a data table having the “Age” attribute 63 replaced with the anonymized labels).

As to claim 6, Freudiger as modified by Koike teaches wherein the synchronization dictionary is formed by using a part of the synchronization target attribute value (see Freudiger para. 0031 and Fig. 3: plaintext data values are mapped to encrypted ciphertext values; Note: Freudiger’s plaintext data values correspond to the claimed “personal identification attribute values” and Freudiger’s encrypted ciphertext values correspond to the claimed surrogate values).

As to claim 7, Freudiger as modified by Koike teaches wherein, when ranges of section values of synchronization attributes generated for at least two personal identification attribute values overlap each other in a case where the synchronization attributes are generated, the synchronization attributes are regenerated so that a new error value is applied (see Koike para. 0384-0385: addition/subtraction of a noise value to an encrypted attribute value; Note: Koike’s noise value corresponds to the claimed error value; and see Freudiger para. 0046: the range of values in a cell is expanded as long as data values in any class does overlap with any other class).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Freudiger and Koike as applied to claim 1 above, and further in view of Takenouchi, Takao (U.S. Patent Application Publication No. 20150033356 A1, hereinafter referred to as Takenouchi).
As to claim 5, Freudiger as modified by Koike does not appear to explicitly disclose wherein a synchronization dictionary is formed by obtaining union of individual synchronization dictionaries that are formed by selecting a same original personal identification attribute in a plurality of mutually different original data sets as a synchronization target attribute, respectively.
However, Takenouchi teaches wherein a synchronization dictionary is formed by obtaining union of individual synchronization dictionaries that are formed by selecting a same original personal identification attribute in a plurality of mutually different original data sets as a synchronization target attribute, respectively (see Takenouchi  para. 0083-0084: combining data from plural provision sources, such as two different hospitals, to form combination data, and performing anonymization of the combination data).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Freudiger as modified by Koike to include the teachings of Takenouchi because it allows preservation of anonymity even when data is received from a plurality of different providers (see Takenouchi para. 0086).

Claims 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Freudiger and Koike as applied to claim 1 above, and further in view of Nanavati et al. (U.S. Patent Application Publication No. 20020152201 A1, hereinafter referred to as Nanavati).
As to claim 8, Freudiger as modified by Koike teaches wherein, with reference to cell section information of a synchronization map including synchronization attributes of a plurality of anonymous data sets, it is determined whether cell sections corresponding to the synchronization attributes of records of the anonymous data sets overlap each other (see Freudiger para. 0046: the system determines whether or not the ranges of data values in any class overlaps with any other class), and
Freudiger as modified by Koike does not appear to explicitly disclose when cell sections of synchronization attributes overlap each other by a predetermined value or more, records are determined to correspond to a same person so that the records are subject to a matching combination operation.
However, Nanavati teaches when cell sections of synchronization attributes overlap each other by a predetermined value or more, records are determined to correspond to a same person so that the records are subject to a matching combination operation (see Nanavati para. 0096: the system determines data items that have a threshold degree of overlap and merges them; and see Nanavati para. 0101-0103: the method is applied to data about people/customers).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Freudiger as modified by Koike to include the teachings of Nanavati because it provides a novel way of analyzing data and discovering relationships between data items (see Nanavati para. 0109), as well as finding inter-relationships among data attributes (see Nanavati para. 0113).

As to claim 11, Freudiger as modified by Koike and Nanavati teaches  wherein the anonymous matching combination operation is performed in a unit of a record pair of two original data sets  (see Nanavati para. 0097 and Fig. 2: finding overlap in a pair of data sets).

As to claim 12, Freudiger as modified by Koike and Nanavati teaches wherein anonymous identifiers of personal identifiers of two original data sets are collected to perform the anonymous matching combination operation on an anonymous identifier set of two anonymous data sets (see Nanavati para. 0097 and Fig. 2: finding overlap in a pair of data sets).

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and all rejections under 35 U.S.C. 112 are overcome.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to anonymizing personal information in big data and combining anonymized data.
a.	Yamaoka, Yuji; “Anonymized Data Generation Method And Apparatus”; U.S. PGPub. No. 20150294121 A1.
Teaches anonymizing data by grouping numeric attribute values of a dataset into groups of predetermined size that do not overlap, and replacing numeric attribute values of each group with a calculated value for the group  (see claim 1).
b.	Sedeh et al.; “Hospital matching of de-identified healthcare databases without obvious quasi-identifiers”; U.S. PGPub. No. 20190147988 A1.
Teaches integrating and consolidating anonymized healthcare databases by performing matching of anonymized patient data from multiple different healthcare providers (see para. 0017-0018).
c.	Huang et al.; “Apparatus And Methods For Anonymizing A Data Set”; U.S. PGPub. No. 20140172854 A1.
Teaches anonymizing a data set by replacing attribute values with randomly generated values (see para. 0085).

Contact Information                                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UM/Examiner, Art Unit 2163             


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 See https://getproofed.com/writing-tips/use-respectively-sentence/